Case: 10-51021 Document: 00511473250 Page: 1 Date Filed: 05/11/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 11, 2011
                                     No. 10-51021
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

TIMMY EDWARD HATFIELD,

                                                   Plaintiff-Appellant

v.

OSCAR MENDOZA, Texas Department of Criminal Justice Director; BARBAIZA
TREVINO, Texas Department of Criminal Justice Director; LORI DAVIS,
Lynaugh Unit Warden; BRAD LIVINGSTON, Safe Prisons Coordinator; MS.
BIESE, Safe Prisons Officer; MAJOR PEREZ, Major, Unit Classification
Committe; CAPTAIN CHAVEZ, Captain of Security; SERGEANT LOPEZ, Gang
Coordinator; MS. MCCOMB, Unit Classification Committee; LIEUTENANT
RIVAS, Lieutenant; CAPTAIN PENA, Captain; OFFICER HOLLOND, Officer;
A. HERNANDEZ, Officer; LIEUTENANT CATERAS, Lieutenant; F.
RODRIGUEZ, Lieutenant; WARDEN E. GUERRERO, Assistant Warden,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Western District of Texas
                               USDC No. 3:09-CV-97


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-51021 Document: 00511473250 Page: 2 Date Filed: 05/11/2011

                                  No. 10-51021

      Timmy Edward Hatfield, Texas prisoner # 1521700, has filed a motion for
leave to proceed in forma pauperis (IFP) on appeal from the district court’s
dismissal of his civil rights suit without prejudice as moot. This court has a duty
to examine the basis of its jurisdiction, sua sponte, if necessary. Mosley v. Cozby,
813 F.2d 659, 660 (5th Cir. 1987). A timely notice of appeal is a jurisdictional
requirement in a civil case. Bowles v. Russell, 551 U.S. 205, 213-14 (2007).
      Federal Rule of Appellate Procedure 4(a)(1)(A) requires that the notice of
appeal in a civil action be filed within 30 days of entry of the judgment or order
from which the appeal is taken. Hatfield’s notice of appeal was untimely under
Rule 4(a)(1)(A) because it was filed at the earliest on September 22, 2010, more
than 30 days after the district court’s judgment dismissing his suit was entered
on May 12, 2010. Additionally, Rule 4(a)(5) and (6) do not assist Hatfield with
respect to the untimeliness of his notice of appeal. Given the absence of a timely
notice of appeal in this case, this appeal must be dismissed for lack of
jurisdiction.
      APPEAL DISMISSED; MOTION DENIED.




                                         2